[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Smith v. Winkler, Slip Opinion No. 2014-Ohio-5198.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-5198
   THE STATE EX REL. SMITH, APPELLANT, v. WINKLER, CLERK, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                   may be cited as State ex rel. Smith v. Winkler,
                         Slip Opinion No. 2014-Ohio-5198.]
Mandamus—Relator seeks to compel clerk of courts to file-stamp sentencing
        entry—Writ denied.
(No. 2014-0185—Submitted November 18, 2014—Decided November 26, 2014.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-130773.
                               _____________________
        Per Curiam.
        {¶ 1} Appellant, Courtney Smith, appeals the dismissal of his petition for
a writ of mandamus. For the following reasons we affirm.
        {¶ 2} Smith was found guilty of several offenses in 2004. He filed an
appeal and apparently several other actions based on that judgment. See, e.g.,
State v. Smith, 1st Dist. Hamilton No. C-040348, 2005-Ohio-1325 (direct appeal).
He filed a complaint for a writ of mandamus in the court of appeals, seeking to
                              SUPREME COURT OF OHIO




compel the Hamilton County Clerk of Courts1 to file-stamp the original
sentencing entry. He claimed that the entry was never file-stamped and therefore
is not a final, appealable order. The court of appeals dismissed the action by entry
on December 31, 2013.
        {¶ 3} We reject Smith’s claim for two reasons.
        {¶ 4} First, Smith actually appealed his convictions, and he successfully
argued that his sentencing was deficient in that the court failed to advise him of
the possibility of postrelease control. 2005-Ohio-1325, ¶ 22-23. Presumably, a
new entry was issued correcting the deficiency and superseding the 2004 entry,
although no party here has provided a copy. In any case, having successfully
appealed the 2004 sentence, Smith cannot now claim that the entry was not final
and appealable.
        {¶ 5} Second, Smith has failed to show that the time stamp was
inadequate. We have held that “a judgment of conviction is a final order subject to
appeal under R.C. 2505.02 when the judgment entry sets forth (1) the fact of the
conviction, (2) the sentence, (3) the judge’s signature, and (4) the time stamp
indicating the entry upon the journal by the clerk.” State v. Lester, 130 Ohio
St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, ¶ 14. What appears on the entry is a
stamped box containing the printed words “Entered Date” and “Image,” next to
which the date and image number have been written by hand.
        {¶ 6} Smith argues that this method does not constitute a file stamp by
the clerk. But he points to no case requiring the time stamp to be exclusively
mechanical and without a handwritten date. One case he cites is inapposite
because it involves a file folder containing handwritten notes by the judge, one of
which had a date “11-13-07.” There was no indication that anything in the folder
had been journalized, i.e., there was no time stamp at all. The case did not

1
 Smith’s complaint named as respondent John M. Williams, a former Hamilton County Clerk of
Courts. We have substituted the current Clerk, Tracy Winkler, as respondent.




                                            2
                               January Term, 2014




involve a file stamp with a handwritten date notation as we have here. State v.
Charlton, 9th Dist. Summit No. 24035, 2008-Ohio-3771. Another, State v.
Domers, 61 Ohio St. 3d 592, 575 N.E.2d 832 (1991), likewise does not apply
because it states only that the entry was not file-stamped; it gave no indication
whether the stamp was missing altogether or was inadequate in some way.
       {¶ 7} Smith has not shown that the 2004 entry was not file-stamped and
was not a final, appealable order. We therefore affirm.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            _____________________
       Courtney Smith, pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith
Anton Lapp, Assistant Prosecuting Attorney, for appellee.
                            _____________________




                                        3